Citation Nr: 1617485	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiac disability, to include atrial fibrillation, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded this matter for further development.  In pertinent part, the Board directed that the AOJ afford the Veteran a VA examination to determine the nature and etiology of any cardiac disability upon full development and adjudication of all reasonably raised claims. 

In response to this remand, the AOJ scheduled a VA examination to determine the nature and etiology of the Veteran's cardiac disability before developing and adjudicating the reasonably raised claims as directed.

The Board acknowledges that the Veteran failed to report to his scheduled August 2015 VA examination.  In a January 2015 appellate brief, the Veteran's representative stated that the Veteran did not receive notification of the schedule examination.  The claims file reveals that there was an address change in June 2015, which would have been before the July 2015 request for examination; however, the record does not reveal a copy of the letter notifying the Veteran of his August 2015 VA examination.  After review of the record, the Board finds evidence that the Veteran was not notified of the scheduled examination. 

Finally, it appears that the most recent VA treatment records associated with the claims file are dated in July 2015.  Any outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from July 2015 to present relevant to the Veteran's heart condition treatment.  All attempts to obtain these records must be documented.

2.  After completing directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of any cardiac disability.  If the Veteran fails to report for the scheduled examination, associate the examination notification letter with the file.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The following considerations must govern the examination: 

a. List all diagnosable cardiac disabilities.

b. For any diagnosed cardiac disability, state whether it is at least as likely as not (50 percent probability or more) that it began in service or is otherwise related to service.

c. Whether it is at least as likely as not that any diagnosed cardiac disability was caused or aggravated by any of the Veteran's service-connected disabilities.  Currently service connection is in effect for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, and posttraumatic stress disorder (PTSD), and erectile dysfunction.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the issue of entitlement to service connection for a cardiac disability, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).







